Citation Nr: 0626622	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  98-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a right hip injury. 

2.  Entitlement to a compensable initial evaluation of a scar 
of the 5th digit metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issue of entitlement to service connection for a low back 
disorder, to include as secondary to a right hip injury, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The scar on the veteran's fifth digit metacarpal of the 
right hand is superficial, stable, and measures 1.5 cm x 1 
mm.  

2.  The scar manifests no ulceration or breakdown of skin, no 
pain or tenderness elicited upon examination, and no 
limitation of motion or function.  

3.  The veteran testified that he experiences pain from his 
scar on a scale of 5 to 6 out of 10 when he is lifting a 
heavy object that touches the scar.  


CONCLUSION OF LAW

The criteria for a compensable initial evaluation of a scar 
of the 5th digit metacarpal of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.118, Diagnostic Codes 
7800-7805 (2002, 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the RO granted service connection for the 
veteran's scar of the 5th digit metacarpal of the right hand 
and assigned a noncompensable (that is, a zero percent) 
disability rating, effective the day following the veteran's 
discharge from service.  This appeal arises from the 
veteran's disagreement with that rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As the record 
contains no evidence that the condition of the veteran's scar 
changed from the time of discharge until the current time, no 
staged ratings are appropriate in this case.  

Several diagnostic codes may be applicable in evaluating 
whether the disability rating for the veteran's scar should 
be increased.  Moreover, the criteria for rating skin 
disabilities have changed during the course of the claim.  
Compare 38 C.F.R. § 4.118 (2002) with 38 C.F.R. § 4.118 
(2005).  Both the old and the new criteria apply, but the new 
criteria do not apply prior to their effective date of August 
30, 2002.  Given the medical evidence in this case, however, 
a compensable rating is not assignable under either set of 
criteria for skin disabilities.

The skin disability rating criteria that were in effect prior 
to August 30, 2002, contain six diagnostic codes (DCs) for 
rating scars.  38 C.F.R. § 4118 (2002).  Three are clearly 
inapplicable because the veteran's scar is not on the head, 
face, or neck (DC 7800) nor is it the result of a burn (DCs 
7801 and 7802).  DC 7803 provides for a 10 percent disability 
rating for a poorly nourished, superficial scar with repeated 
ulceration, DC 7804 provides for a 10 percent disability 
rating for a superficial scar that is tender and painful on 
objective demonstration, and DC 7805 provides that for other 
scars, a rating should be applied with respect to the 
limitation of function of the part afflicted.  While the 
April 1998 examination report characterized the scar as 
superficial, the examiner also noted that there is no 
ulceration of the skin, so no disability rating increase is 
warranted under DC 7803.  Since that examiner found there is 
no tenderness elicited (which is consistent with the 
veteran's testimony that the scar does not hurt when it is 
touched), no increase is warranted under DC 7804.  And since 
both the April 1998 and the January 2005 examiners determined 
that there is no limitation of function by the scar, no 
increase is warranted under DC 7805.  Accordingly, using the 
old criteria for rating scars, a compensable rating cannot be 
assigned.  

Nor is a compensable rating appropriate under the criteria in 
effect since August 30, 2002.  See 38 C.F.R. § 4118 (2005).  
Of the six diagnostic codes currently in effect for rating 
scars, three are very similar to the old criteria.  Thus, as 
discussed above, an increase is not warranted under DC 7800 
because the scar is not on the head, face, or neck, under DC 
7804 because the scar is not painful upon examination, and 
under DC 7805 because there is no limitation of motion by the 
scar.  DC 7801 provides various ratings (from 10 to 
40 percent) for scars other than on the head, face, or neck 
that are deep or that cause limited motion.  Since both 
examiners determined that the veteran's scar is superficial, 
rather than deep, and that the scar causes no limitation of 
motion, an increased evaluation is not warranted under 
DC 7801.  DC 7802 applies to superficial scars other than on 
the head, face, and neck that do not cause limited motion.  
It provides a 10 percent rating for scars that have an area 
of at least 929 square centimeters.  Since the scar measures 
1.5 cm x 1 mm, which is 15 square millimeters, no increased 
evaluation is warranted under DC 7802.  Finally, DC 7803 
provides a 10 percent rating for superficial, unstable scars.  
Since the examiner at the January 2005 examination 
specifically determined that the scar is stable, an increased 
evaluation is not warranted under DC 7803.  Accordingly, 
using the current criteria for rating scars, a compensable 
rating cannot be assigned.  

The only evidence produced by the veteran on this issue is 
his testimony that he experiences pain from his scar on a 
scale of 5 to 6 out of 10 when he is lifting a heavy object 
that touches the scar.  He also testified that his scar does 
not prevent him from lifting heavy objects because he just 
deals with it.  While the rating schedule does not require a 
separate rating for pain alone, the Board considers pain in 
its determinations.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  If the scar caused pain upon examination (which it 
did not) or if it limited the veteran's motion (which it does 
not), such pain would be compensable under the schedule.  See 
DCs 7804 and 7805 (and discussion above).  But the Board does 
not assign much credibility to the veteran's claim that a 
superficial, stable, scar of 15 square millimeters can cause 
so much pain.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998) (Board has duty to 
analyze the credibility and probative value of evidence).  
Since no credible evidence warrants an increased disability 
rating, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 is not applicable here.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini, 18 Vet. 
App. at 120, that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received.   

The RO's October 2004 letter describing the evidence needed 
to support the veteran's claim was mailed after the claim was 
remanded to the RO by the Board, well before the August 2005 
supplemental statement of the case.  It described the 
evidence necessary to substantiate a claim for an increased 
rating, identified what evidence VA had collected and was 
willing to collect, suggested evidence that might be helpful 
in establishing his claim, and asked the veteran to provide 
VA with any evidence or information he may have had 
pertaining to his claim.  

That letter did not explicitly identify the evidence needed 
in relation to the disability rating criteria or the 
effective date for service connection for the scar 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  The veteran was not harmed 
(nor do he or his representative assert any prejudice on 
appeal) because he was informed that the evidence needed to 
support his claim was recent medical records and those 
records were obtained.  The failure to provide him with 
information concerning the effective date was harmless error 
because service connection for the veteran's scar was granted 
as of the earliest date allowed under the law (the day 
following separation from active service).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his treatment records from VA facilities, affording 
him the opportunity to present testimony at a personal 
hearing, and providing him with two medical examinations 
focused on the condition of his scar.  


ORDER

A compensable initial rating for a scar of the 5th digit 
metacarpal of the right hand is denied.  


REMAND

In September 2004, the Board remanded this appeal to the RO 
for additional factual development.  Pursuant to the 
instructions in the remand order, the RO:  informed the 
veteran of his rights and VA's obligations under the Veterans 
Claims Assistance Act of 2000; provided him with a copy of 
the January 2001 hearing transcript, informed him that the 
portion of the transcript after page 14 was lost, and asked 
the veteran if he wanted another hearing; and arranged an 
adequate examination to determine the severity of the 
veteran's scar.  

But the RO did not implement everything in the Board's 
September 2004 remand order regarding the orthopedist's 
examination.  The RO was instructed to arrange a VA 
examination by an orthopedist to determine the nature, 
severity, and the etiology of any low back and right hip 
disabilities.  The examiner was requested to render an 
opinion as to whether it is as likely as not that any 
diagnosed disability of the low back, to include 
spondylolisthesis with disc displacement, or right hip is 
causally related to military service.  In addition, the 
examiner was to specify whether there is X-ray evidence of 
arthritis of the spine within one year following service.  
Finally, the examiner was to provide a complete rationale for 
any opinion expressed.  

An orthopedist conducted an examination and issued a report 
in January 2005.  Addenda were issued in April and June 2005.  
Those reports discussed some aspects of the nature the 
veteran's low back and right hip conditions, but they did not 
address the etiology of those conditions (specifically 
whether either the right hip or the low back conditions were 
causally related to military service) or whether the X-ray 
evidence indicates the existence of arthritis within one year 
following service, and they did not provide complete 
rationale for the expressed opinions.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, another examination with a report that 
addresses all the issues is necessary.  Since the examiner 
who conducted the January 2005 examination failed, in three 
separate attempts, to address the matters mandated by the 
Board, the RO should schedule this examination with a 
different examiner.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In addition, the veteran has not been given notice of what 
evidence is needed with respect to the disability rating 
criteria or the effective date for service connection for a 
right hip and a low back disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, Washington, D.C., for the following 
action:

1. Send the veteran and his representative 
notice to comply with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for an 
examination with an orthopedist (other 
than the one who performed the 
January 2005 examination) to determine the 
nature, severity, and etiology of any low 
back and right hip disabilities.  The 
claims folder should be made available for 
review by the examiner.  All necessary 
tests should be performed and the results 
of such tests should be addressed in the 
examiner's report.  

The examiner should render an opinion, 
with complete rationale, as to whether the 
veteran has (1) any current disabilities 
of the right hip and (2) any current 
disabilities of the low back.  For each 
diagnosis, the examiner should also 
provide an opinion as to whether that 
disability is at least as likely as not 
(i.e., probability of 50 percent or 
greater) causally related to the veteran's 
military service.  

For each diagnosis involving the low back, 
the examiner should also provide an 
opinion as to whether that disability is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
causally related to the veteran's claimed 
in-service hip injury.  

The examiner's report should also contain 
an opinion, with complete rationale, as to 
whether there is X-ray evidence of 
arthritis of the spine within one year 
following service.  

3.  After receiving a report from the 
orthopedist that addresses all the 
identified matters, the claim should be 
readjudicated.  If any sought benefit 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


